GRANGER, Judge
(concurring in the result):
I concur that the findings must be set aside because appellant was tried in absentia without having been properly arraigned.
I also join in the condemnation of the mass arraignment practice used in the judicial circuit in which this case was tried. I also conclude with the majority that the record in this case is not verbatim and is inadequate. See United States v. Thompson, No. 78 0650 (N.C.M. 26 January 1979).
I find nothing at all improper in the substitution of judges prior to the assembly of the court, and I disassociate myself from the majority’s criticism of such substitution. See United States v. Smith, 23 U.S.C.M.A. 555, 50 C.M.R. 774 (1975).